ICJ_036_AerialIndicent1955_USA_BGR_1958-08-12_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE RELATIVE A
L7INCIDENT AERIEN DU
27 JUILLET 1955

(ETATS-UNIS D’AMERIQUE c. BULGARIE)

ORDONNANCE DU 12 AOUT 1958

1958

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE CONCERNING THE
~ AERIAL INCIDENT OF
JULY 27th, 1955

(UNITED STATES OF AMERICA v. BULGARIA)
ORDER OF AUGUST 12th, 1958
La présente ordonnance doit être citée comme suit:

«Affaire relative à l'incident aérien du 27 juillet 1955
(États-Unis d'Amérique c. Bulgarie),
Ordonnance du 12 août 1958: C.I. J. Recueil 1958, p. 37.»

This Order should be cited as follows:

“Case concerning the Aerial Incident of July 27th, 1955
(United States of America v. Bulgaria),
Order of August rath, 1958: I.C.J. Reports 1958, p. 37.”

 

N° de vente : 191
Sales number

 

 

 
37

INTERNATIONAL COURT OF JUSTICE

1958
August 12th
General List:

No. 36

YEAR 1958

August 12th, 1958

CASE CONCERNING THE
AERIAL INCIDENT OF
JULY 27th, 1955

(UNITED STATES OF AMERICA v. BULGARIA)

ORDER

The President of the International Court of Justice,

having regard to Article 48 of the Statute of the Court and to
Article 37 of the Rules of Court;

Having regard to the Order of May rgth, 1958, whereby the time-
limits previously fixed for the Memorial and the Counter-Memorial
in this case were respectively extended to September 2nd, 1058,
and June oth, 1959;

Whereas, by a letter dated July 21st, 1958, received by the
Registry on July 25th, the Agent for the Government of the United
States of America requested a further extension to December 2nd,
1958, of the time-limit fixed for the filing of the Memorial;

Whereas, on July 31st, 1958, a certified true copy of the said
letter was sent to the Agent for the Government of the People’s
Republic of Bulgaria, who was invited to state the views of his
Government on the request as soon as possible, and whereas the
Bulgarian Minister for Foreign Affairs was on July 30th, 1958,
notified by telegram of the request;

4
AERIAL INCIDENT (U.S.A. J. BULGARIA) (ORDER 12 VIII58) 38

Whereas no reply to these communications has reached the
Registry;

Whereas there is no objection to granting the request;

Fixes as follows the time-limits:

for the Memorial of the Government of the United States of
America: December 2nd, 1958;

for the Counter-Memorial of the People’s Republic of Bulgaria:
June oth, 1959;

the subsequent procedure remaining reserved for further de-
cision.

Done in French and English, the French text being authoritative,
at the Peace Palace, The Hague, this twelfth day of August, one
thousand nine hundred and fifty-eight, in three copies, one of
which will be placed in the archives of the Court and the others
transmitted to the Government of the United States of America
and to the Government of the People’s Republic of Bulgaria,
respectively.

(Signed) Helge KLAESTAD,
President.

(Signed) J. Lépez OLIvAN,
Registrar.
